Name: 94/710/EC: Commission Decision of 3 May 1994 concerning the grant of assistance from the cohesion financial instrument to the project concerning the management of industrial waste in Spain No CF: 93/11/61/093 (Only the Spanish text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: deterioration of the environment;  environmental policy;  Europe;  EU finance
 Date Published: 1994-11-11

 Avis juridique important|31994D071094/710/EC: Commission Decision of 3 May 1994 concerning the grant of assistance from the cohesion financial instrument to the project concerning the management of industrial waste in Spain No CF: 93/11/61/093 (Only the Spanish text is authentic) Official Journal L 291 , 11/11/1994 P. 0042 - 0052COMMISSION DECISION of 3 May 1994 concerning the grant of assistance from the cohesion financial instrument to the project concerning the management of industrial waste in Spain No CF: 93/11/61/093 (Only the Spanish text is authentic) (94/710/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 792/93 of 30 March 1993 establishing a cohesion financial instrument (1), as amended by Regulation (EC) No 566/94 (2), and in particular Article 8 (6) thereof, Whereas Article 1 of Regulation (EEC) No 792/93 establishes a cohesion financial instrument to provide Community support for projects in the fields of the environment and trans-European transport infrastructure networks; Whereas pursuant to Article 9 of Regulation (EEC) No 792/93 certain provisions of Titles VI and VII of Council Regulation (EEC) No 4253/88 of 19 December 1988 concerning the provisions for implementing Regulation (EEC) No 2052/88 as regards coordination of the activities of the different Structural Funds between themselves and with the operations of the European Investment Bank and the other existing financial instruments (3), amemded by Regulation (EEC) No 2082/93 (4), are to apply mutatis mutandis; Whereas Article 2 of Regulation (EEC) No 792/93 defines the types of measure for which the cohesion financial instrument may provide assistance; Whereas Article 10 of Regulation (EEC) No 792/93 requires the Member States to ensure that adequate publicity is given to the operations of the financial instrument and that the measures which are described in Annex V to this Decision are undertaken; Whereas on 14 August 1993 the Spanish Government submitted an application for assistance from the cohesion financial instrument for the project concerning the management of industrial waste in Spain; Whereas that application concerns a project which is eligible under the terms of Article 2 of Regulation (EEC) No 792/93; Whereas the application for assistance contains all the information required by Article 8 (4) of Regulation (EEC) No 792/93 and satisfies the criteria set out in Article 8 (3) and (5) of the Regulation; Whereas the project will help achieve the objectives of Article 130r of the Treaty concerning the environment; Whereas Article 1 of the Financial Regulation of 21 December 1977 applicable to the general budget of the European Communities (5), as last amended by Regulation (Euratom, ECSC, EEC) No 610/90 (6), states that the legal commitments entered into for measures extending over more than one financial year shall contain a time limit for implementation which must be specified to the recipient in due form when the aid is granted; Whereas pursuant to Article 9 of Regulation (EEC) No 792/93, the Commission and the Member State will ensure that there is evaluation and systematic monitoring of the project; Whereas the financial implementation provisions, monitoring and assessment are specified in Annexes III and IV to this Decision; whereas failure to comply with those provisions may result in suspension or reduction of the assistance granted pursuant to Article 9 (3) of Regulation (EEC) No 792/93 and the provisions contained in Annex VI; Whereas all the other conditions laid down have been complied with, HAS ADOPTED THIS DECISION: Article 1 The project concerning the management of industrial waste in Spain as described in Annex I hereto is hereby approved for the period 1 January to 31 December 1993. Article 2 1. The maximum eligible expenditure to be taken as the basis for this Decision shall be ECU 10 072 468. 2. The rate of Community assistance granted to the project shall be fixed at 85 %. 3. The maximum amount of the contribution from the cohesion financial instrument shall be fixed at ECU 8 561 599. 4. The contribution is committed from the 1994 budget. Article 3 1. Community assistance shall be based on the financial plan for the project set out in Annex II. 2. Commitments and payments of Community assistance granted to the project shall be made in accordance with Article 9 of Regulation (EEC) No 792/93 and as specified in Annex III. 3. The amount of the first advance payment shall be fixed at ECU 4 280 799. Article 4 1. Community assistance shall cover expenditure on the project for which legally binding arrangements have been made in Spain and for which the requisite finance has been specifically allocated to works to be completed not later than 31 December 1993. 2. Expenditure incurred before 1 January 1993 shall not be eligible for assistance. 3. The closing date for the completion of national payments on the project is fixed not later than 12 months after the date mentioned in subparagraph 1. Article 5 1. The project shall be carried out in accordance with Community policies, and in particular with Articles 7, 30, 52 and 59 of the Treaty, as well as with Community law, in particular with the Directives coordinating public procurement procedures. 2. This Decision shall not prejudice the right of the Commission to commence infringement proceedings pursuant to Article 169 of the Treaty. Article 6 Systematic monitoring and assessment of the project shall take place in accordance with the provisions set out in Annex IV hereto. Article 7 The Member State concerned shall ensure adequate publicity for the project as specified in Annex V. Article 8 Each Annex to this Decision shall form an integral part of it. Article 9 Failure to comply with the provisions of this Decision may entail a reduction or suspension of assistance in accordance with the provisions set out in Annex VI. Article 10 This Decision is addressed to Spain. Done at Brussels, 3 May 1994. For the Commission Peter SCHMIDHUBER Member of the Commission (1) OJ No L 79, 1. 4. 1993, p. 74.(2) OJ No L 72, 16. 3. 1994, p. 1(3) OJ No L 374, 31. 12. 1988, p. 1.(4) OJ No L 193, 31. 7. 1993, p. 20.(5) OJ No L 356, 31. 12. 1977, p. 1.(6) OJ No L 70, 16. 3. 1990, p. 1. ANNEX I SUMMARY 1. Project title Management of industrial waste 2. Authority making the application 2.1. Name: DirecciÃ ³n General de PlanificaciÃ ³n 2.2. Address: Paseo de la Castellana 162, 28071 Madrid 3. Authority responsible for implementation 3.1. Name: SecretarÃ ­a de Estado de Industria 3.2. Address: Paseo de la Castellana 160, 28071 Madrid 4. Location 4.1. Member State: Spain 4.2. Region: Andalusia, AragÃ ³n, Asturias, Cantabria, Catalonia, Extremadura, Galicia, Madrid, Murcia, Navarra, PaÃ ­s Vasco and PaÃ ­s Valenciano 5. Brief description Set of 54 projects concerning the collection, transfer, storage, treatment and elimination of toxic and dangerous industrial waste. Planned measures include: altering production processes, measures in industrial plants themselves, external recovery and recycling, treatment and elimination in external integral plants. 6. Principal objectives To improve the treatment of industrial waste, particularly dangerous and toxic waste, including the collection, storage, transport, treatment, recovery and elimination of waste. 7. Work schedule Date of commencement: January 1993 Date of completion: 31 December 1993 8. Socio-economic analysis A cost-benefit analysis revealed the following benefits: - maintaining and improving public health and safety, - saving environmental resources by using recyclable materials and reusing industrial waste, - reducing atmospheric and water pollution, - preventing deterioration of the countryside and occupation of utilizable land. On the basis of the temporary cost-benefit profile, the IRR is 17,8 %. 9. Contribution to environmental policy The projects are intended to reduce the creation of waste at origin by introducing clean technologie, including techniques for reusing and recycling waste and definitively eliminating waste which cannot be reused. 10. Cost "(ECU '000 (1)) "" ID="1">Total cost > ID="2">68 466,22 "> ID="1">Expenditure prior to 1 January 1993 > ID="2">- "> ID="1">Total eligible cost > ID="2">10 072,47 "> ID="1">Total assistance applied for from the cohesion financial instrument > ID="2">8 561,60 ""> LIST OF PROJECTS INCLUDED "MANAGEMENT OF INDUSTRIAL WASTE (ECU '000 (2)) Group: CTR: Centre for transfer of waste "" ID="1">2801-A > ID="2">Design and construction of a plant for the transfer of industrial waste in Alcudia de Crispins > ID="3">Valenciana de protecciÃ ³n Ambiental SA > ID="4">85,50 > ID="5">25 > ID="6">Valencia "> ID="1">2856-A > ID="2">Industrial waste transfer plant > ID="3">Borg Service SAE > ID="4">91,80 > ID="5">25 > ID="6">Vizcaya "> ID="2">Total number of projects in CTR group: 2 > ID="3"" ID="4">177,31 > ID="5"" ID="6""" ID="1">1855-B > ID="2">Development of a new design for fully recyclable containers made by using recyclable materials > ID="3">Paper SA > ID="4">53,84 > ID="5">20 > ID="6">Barcelona "> ID="1">2656-B > ID="2">Packaging of solid urban waste > ID="3">Imabe IbÃ ©rica SA > ID="4">121,71 > ID="5">30 > ID="6">Madrid "> ID="1">2777-A > ID="2">Pilot plant for reconditioning of metal containers > ID="3">Servidrum IbÃ ©rica SA > ID="4">236,44 > ID="5">15 > ID="6">Tarragona "> ID="1">3295-A > ID="2">Container recovery management project > ID="3">Vicente Fresno SA > ID="4">49,47 > ID="5">20 > ID="6">Vizcaya "> ID="2">Total number of projects in ENV group: 4 > ID="3"" ID="4">461,47 > ID="5"" ID="6""" ID="1">2602-A > ID="2">Investments in environmental improvement > ID="3">Aspla-plÃ ¡sticos EspaÃ ±oles SA > ID="4">161,62 > ID="5">5 > ID="6">Santander "> ID="1">3248-A > ID="2">Project to reduce the quantity and volume of solid waste by modifying phases in the production system > ID="3">Salvador Subirana SA > ID="4">36,57 > ID="5">15 > ID="6">Barcelona "> ID="1">3311-B > ID="2">Utilization of clean technology to obtain white paste of eucalyptus sulphate > ID="3">Empresa Nacional de Celulosas SA > ID="4">215,12 > ID="5">30 > ID="6">Pontevedra "> ID="1">3592-A > ID="2">Minimization of waste, new equipment to collect and treat chips and drilling waste (lubricants and coolants) > ID="3">Nissan Motor IbÃ ©rica SA > ID="4">93,96 > ID="5">15 > ID="6">Madrid "> ID="2">Total number of projects in MIN group: 4 > ID="3"" ID="4">507,27 > ID="5""" ID="1">3845-B > ID="2">Eureka Compacar electric hybrid truck for collection of solid waste > ID="3">Fomento de Construcciones y contratas SA > ID="4">59,93 > ID="5">20 > ID="6">Madrid "> ID="2">Total number of projects in MTR group: 1 > ID="3"" ID="4">59,93 > ID="5""" ID="1">3200-B > ID="2">Mobile plant for the treatment of used tyres > ID="3">Mitchell SA > ID="4">90,58 > ID="5">10 > ID="6">Madrid "> ID="1">3578-B > ID="2">Plant for generating energy form used tyres in Zaragossa > ID="3">Prisma PromociÃ ³n de Industrias Medioambiental SL > ID="4">283,05 > ID="5">25 > ID="6">Zaragoza "> ID="1">3712-B > ID="2">Elimination of tyres > ID="3">Empresa de GestiÃ ³n Medioambiental SA > ID="4">69,82 > ID="5">25 > ID="6">Sevilla "> ID="2">Number of projects in the NU group: 3 > ID="3"" ID="4">443,45 > ID="5""" ID="1">1005-B > ID="2">Elimination of solid waste using plasma technology > ID="3">Iberdrola I, SA > ID="4">142,96 > ID="5">34,5 > ID="6">GuipÃ ºzcoa "> ID="1">1006-B > ID="2">Recovery of metals and/or neutralization of metal waste using plasma technology > ID="3">Iberdrola I, SA > ID="4">201,50 > ID="5">35 > ID="6">GuipÃ ºzcoa "> ID="1">2593-B > ID="2">Technological modification to a flare system using thermal graphite plasma to eliminate waste powder > ID="3">Prerreducidos Integrados del Suroeste de EspaÃ ±a SA > ID="4">43,94 > ID="5">35 > ID="6">Badajoz "> ID="1">2594-B > ID="2">Research on a pilot plant for the destruction of chlorinated hydrocarbons using plasma technology > ID="3">Prerreducidos Integrados del Suroeste de EspaÃ ±a SA > ID="4">137,48 > ID="5">35 > ID="6">Huelva "> ID="2">Number of projects in the PLA group: 4 > ID="3"" ID="4">561,88 > ID="5""" ID="1">2655-A > ID="2">Plan to improve the environmental conditions in plants for the single firing and treatment of gaseous, solid and liquid waste > ID="3">Arcillas Atomizadas SA > ID="4">203,35 > ID="5">25 > ID="6">CastellÃ ³n "> ID="1">2718-B > ID="2">Study on the applications of lignin in the synthetic resin industry > ID="3">Industrias QuÃ ­micas del Urumea SA > ID="4">70,56 > ID="5">30 > ID="6">GuipÃ ºzcoa "> ID="1">2814-B > ID="2">Pilot plant for the selective recycling of waste and utilization of by-products > ID="3">Selectives Metropolitanes SA > ID="4">61,66 > ID="5">30 > ID="6">Barcelona "> ID="1">2847-B > ID="2">System for the recovery and recycling of waste electric cable > ID="3">Tecnirec SL > ID="4">61,91 > ID="5">30 > ID="6">Barcelona "> ID="1">3007-A > ID="2">Plastic waste recycling plant > ID="3">Macresur SA > ID="4">80,80 > ID="5">25 > ID="6">AlmerÃ ­a "> ID="1">3046-B > ID="2">Study on the manufacture of glass microspheres from urban and industrial waste > ID="3">Meteo Test Vidrio SL > ID="4">30,38 > ID="5">30 > ID="6">Madrid "> ID="1">3088-B > ID="2">Recycling of large volumes of insulating material for electric cable for high-performance applications > ID="3">Gaiker Grupo TecnolÃ ³gico de Nuevos Materiales de San Salvador del Valle > ID="4">27,88 > ID="5">25 > ID="6">Vizcaya "> ID="1">3225-B > ID="2">Technological development and demonstration of profitable and ecological recycling of toxic metals from Nickel Cadmium batteries > ID="3">Uniniquel SA > ID="4">186,19 > ID="5">40 > ID="6">Tarragona "> ID="1">3340-B > ID="2">Pilot plant to demonstrate the recycling of cromed-tanned leather to obtain reclaimed leather finished by transfer system > ID="3">Salpax SA > ID="4">158,70 > ID="5">30 > ID="6">Alicante "> ID="1">3351-A > ID="2">Recovery and recycling of tar solids and other types of industrial grease > ID="3">Thyssen IngenierÃ ­a y Plantas SA > ID="4">61,48 > ID="5">25 > ID="6">Oviedo "> ID="1">3456-A > ID="2">Study on reducing the waste generated by the de-greasing of mechanical parts > ID="3">Gala Sol SA > ID="4">12,34 > ID="5">25 > ID="6">Zaragoza "> ID="1">3577-B > ID="2">Recycling of paint sludge > ID="3">Prisma PromociÃ ³n de Industrias Medioambientales SL > ID="4">140,90 > ID="5">35 > ID="6">Zaragoza "> ID="1">3628-B > ID="2">Treatment, recycling and utilization of waste from the food industry > ID="3">Nutral SA > ID="4">57,76 > ID="5">20 > ID="6">Madrid "> ID="1">3770-A > ID="2">Industrial scale PVC recycling plant > ID="3">Actividades Comerciales Diversas SA > ID="4">133,98 > ID="5">15 > ID="6">Barcelona "> ID="1">3771-A > ID="2">Automatic plant for full recovery of covered electric cables (scrap) > ID="3">Recuperaciones EMP SA > ID="4">630,27 > ID="5">20 > ID="6">Barcelona "> ID="1">3856-A > ID="2">Manufacture of accoustic and thermal insulation panels from recycled raw materials > ID="3">Pan-Terre IbÃ ©rica SA > ID="4">217,10 > ID="5">20 > ID="6">GuipÃ ºzcoa "> ID="2">Number of projects in REC group: 16 > ID="3"" ID="4">2 135,24 > ID="5"" ID="6""" ID="1">1594-B > ID="2">Elimination and utilization of tanned leather > ID="3">AscociaciÃ ³n de InvestigaciÃ ³n para la Industria del Calzado y Conexas Instituto EspaÃ ±ol > ID="4">315,27 > ID="5">40 > ID="6">Alicante "> ID="1">2006-B > ID="2">Development of processes to neutralize industrial waste and demonstration plants > ID="3">Lunagua SL > ID="4">23,21 > ID="5">20 > ID="6">Santander "> ID="1">2046-B > ID="2">Plant for the recovery, sorting and incineration of solid waste from the wood industry > ID="3">Probell 92 SA > ID="4">306,64 > ID="5">25 > ID="6">Barcelona "> ID="1">2276-B > ID="2">Process for manufacturing soil improvers and organic fertilizer by recycling agricultural waste > ID="3">SLIR SL > ID="4">84,94 > ID="5">30 > ID="6">Navarra "> ID="1">2819-A > ID="2">Environmental platform made up of a physico-chemical treatment plant, energy cogeneration plant and control storage for waste > ID="3">Tratamientos del MediterrÃ ¡neo SL > ID="4">373,63 > ID="5">15 > ID="6">Murcia "> ID="1">2869-A > ID="2">Construction of a mobile plant with a rotary oven for the treatment of hospital waste > ID="3">Sistemas de ReducciÃ ³n SA > ID="4">188,70 > ID="5">20 > ID="6">Tarragona "> ID="1">2872-A > ID="2">Treatment of dust from steel works using electric oven > ID="3">ElectroquÃ ­mica del AndÃ ©valo SA > ID="4">843,84 > ID="5">25 > ID="6">Huelva "> ID="1">2903-A > ID="2">Physico-chemical and biological treatment and disinfection of waste from the food industry > ID="3">AgrupaciÃ ³n de Cooperativas Valle del Jerte SCL > ID="4">41,51 > ID="5">30 > ID="6">CÃ ¡ceres "> ID="1">2903-B > ID="2">Physico-chemical and biological treatment and disinfection of waste from the food industry > ID="3">AgrupaciÃ ³n de Cooperativas Valle del Jerte SCL > ID="4">13,84 > ID="5">40 > ID="6">CÃ ¡ceres "> ID="1">2916-A > ID="2">Design and construction of an integral plant for the treatment of solid urban waste in Madrid > ID="3">Dragados y Construcciones SA > ID="4">875,02 > ID="5">5 > ID="6">Madrid "> ID="1">2941-A > ID="2">Development and introduction of new production technology to recover plastic waste from controlled dumps > ID="3">Henkel IbÃ ©rica SA > ID="4">641,45 > ID="5">15 > ID="6">Barcelona "> ID="1">2986-A > ID="2">Plant for the treatment of industrial waste and septic pits > ID="3">TÃ ©cnicas de DescontaminaciÃ ³n SA > ID="4">327,59 > ID="5">15 > ID="6">Santander "> ID="1">3237-A > ID="2">General redesign of the solid urban waste treatment plant in Maresme > ID="3">Consorci per al Tractament de Residus SÃ ²lids Urbans del Maresme en MatarÃ ³ > ID="4">724,98 > ID="5">7 > ID="6">Barcelona "> ID="1">3718-B > ID="2">Project to improve the productivity and quality of a plant for the recycling of waste > ID="3">Empresa de GestiÃ ³n Medioambiental SA > ID="4">69,19 > ID="5">25 > ID="6">Sevilla "> ID="1">3719-B > ID="2">Elimination of agricultural plastics > ID="3">Empresa de GestiÃ ³n Medioambiental SA > ID="4">59,44 > ID="5">25 > ID="6">CÃ ¡diz "> ID="1">3731-B > ID="2">Elimination of chlorinated and unchlorinated organic solvents > ID="3">Empresa de GestiÃ ³n Medioambiental SA > ID="4">29,72 > ID="5">25 > ID="6">CÃ ¡diz "> ID="1">3785-B > ID="2">Plant for the elimination of organic compounds > ID="3">Empresa de GestiÃ ³n Medioambiental SA > ID="4">34,75 > ID="5">25 > ID="6">Huelva "> ID="1">3787-B > ID="2">Elimination of organic solids > ID="3">Empresa de GestiÃ ³n Medioambiental SA > ID="4">85,86 > ID="5">25 > ID="6">AlmerÃ ­a "> ID="1">3846-B > ID="2">Recycling of slag from the incineration of urban waste by classification and neutralization > ID="3">Tratamiento y EliminaciÃ ³n de Residuos > ID="4">11,01 > ID="5">50 > ID="6">Tarragona "> ID="1">3858-B > ID="2">Pilot plant for the neutralization of dust and adjustment of a dump for neutralized substance > ID="3">Hierros Eguino SL > ID="4">675,64 > ID="5">30 > ID="6">GuipÃ ºzcoa "> ID="2">Number of projects in TRS group: 20 > ID="3"" ID="4">5 726,22 > ID="5""" ID="2">Total number of projects in Area 3: 54 > ID="3"" ID="4">10 072,47 > ID="5"""" (1) ECU 1 = Pta 158,980.(2) ECU 1 = Pta 158,980. ANNEX II FINANCING PLAN "Project: 93/11/61/093 "(ECU '000) >Year (1)""> ID="1">68 466,222 > ID="2">10 072,468 > ID="3">15 > ID="4">8 561,599 > ID="5">85 > ID="6">1 510,869 > ID="7">15 > ID="8">1 510,869 > ID="11">58 393,754 > ID="12">85 "> ID="1""" ID="1""" ID="1">68 466,222 > ID="2">10 072,468 > ID="3">15 > ID="4">8 561,599 > ID="5">85 > ID="6">1 510,869 > ID="7">15 > ID="8">1 510,869 > ID="11">58 393,754 > ID="12">85 ""> (1) Total eligible cost of project ANNEX III FINANCIAL IMPLEMENTING PROVISIONS 1. The financial provisions referred to in Article 9 of Regulation (EEC) No 792/93 shall be implemented as follows: Community assistance 2. Community assistance shall be expressed as a percentage of eligible expenditure. If the actual expenditure incurred differs from the expenditure initially planned, the Community assistance granted shall be varied to take account of this but may not exceed the maximum amount stated in the Decision. A change of the rate of Community assistance or of the maximum amount of the grant will require a modification of the Decision according to the procedures described in point 12. Commitments and payments 3. The Member State shall undertake to ensure that, for the project to which this Decision relates, all public or private bodies involved in the management and implementation of these operations maintain either a separate accounting system or an adequate accounting codification of all transactions concerned which will facilitate the verification of expenditure by the Community and national control authorities. 4. Budgetary commitments and payments shall be made in accordance with Article 9 (4), (5) and (6) of Regulation (EEC) No 792/93. 5. All payments of aid granted by the Commission under this Decision shall be made to the authority designated by the Member State, which shall also be responsible for refunding any overpaid amounts to the Commission. Payments shall be made to a single bank account designated by the Member State. As a general rule, the Commission shall make payments no later than two months after receipt of a valid application. 6. The Member State shall ensure that applications for payment and statements of expenditure actually incurred comply with the financing plan, including the schedule of expenditure, annexed to this Decision, as amended where appropriate, following the procedures laid down in points 12 and 13. 7. In accordance with Article 22 of Regulation (EEC) No 4253/88, all commitments and payments shall be in ecus. 8. Statements of expenditure in support of applications for payment shall be denominated in ecus or in national currency. 9. Member States which submit statements of expenditure in ecus shall convert the amounts of expenditure incurred in national currency into ecus using the rate for the month during which the expenditure was booked in the accounts of the authorities responsible for the financial management of projects. Each month the Commission shall inform the Member States of the rate to be used for that purpose. 10. Statements of expenditure in national currency shall be converted into ecus at the rate for the month when they were received by the Commission. Recovery of undue payments 11. Any sum wrongly paid shall be repaid to the Commission by the authority designated in point 5. Interest on account of late payments shall be charged on sums not repaid in accordance with Article 24 (3) of Regulation (EEC) No 4253/88. If the authority does not repay the amount due to the Community, the Member State shall refund this amount to the Commission. Procedure for amending the project Decision 12. Any amendments to the Decision shall be made in accordance with the following procedures: (a) Amendments which entail a substantial change in the objectives or characteristics of the project, an increase or reduction in the rate of financing applied or the maximum amount of assistance or a substantial change in the financing plan or schedule of expenditure shall be made by means of a Commission decision taken in response to a request by the Member State or on the initiative of the Commission, after consultation with the Member State; (b) In the case of other amendments, the Member State shall send the Commission a proposal for amendment. The Commission shall make its comments or signify its agreement within 20 working days of receipt of the proposal. The amendments shall be adopted when the Commission has given its agreement. 13. Any change in annual expenditure of less than 10 % of the total expenditure planned for the project shall not be regarded as a substantial change of the financing plan and the schedule of expenditure. Procedure for closing a project 14. The time limits for complying with the legal obligations contracted under this Decision shall be complied with and payments made in accordance with Article 4 of the Decision. These may be amended before they expire in accordance with the procedure in point 12 (b) provided that the extension does not exceed one year. For that purpose, the Member State shall send the Commission a proposal for amendment together with information justifying the amendment. Where the extension exceeds one year, the procedure in point 12 (a) shall apply. 15. If the time limit is not extended, any expenditure incurred after the dates indicated in Article 4 of the Decision shall not be eligible for assistance from the financial instrument. ANNEX IV MONITORING AND ASSESSMENT 1. The national body responsible for implementation shall be fully involved in the monitoring and assessment of projects. In order to carry out these obligations, the Member States may request a Community contribution from the Commission as technical support. A. Monitoring 2. Monitoring means a system of information on the progress made in implementing the project. Monitoring shall use financial and, where appropriate, physical indicators which enable actual progress on completion of the project to be compared with the financing plan in Annex II and the schedule for implementation in Annex I. 3. The implementation of projects shall be monitored by means of: - the Monitoring Committee set up by each Member State concerned, - reports, - sample checks. Monitoring Committee 4. The Monitoring Committee set up to monitor projects financed by the cohesion financial instrument in Spain shall be responsible for monitoring the project which is the subject of this Decision. The Committee shall review its implementation at regular intervals and, where necessary, propose any adjustments required. The composition of the Monitoring Committee, including appointment of its chairman, its operation and frequency of meetings, shall be adopted by joint agreement between the Member State and the Commission, not later than three months after the approval of the first project in Spain. 5. The Committee shall: (a) monitor the proper implementation of the project and ensure that it achieves the objectives laid down for it in accordance with the plan originally adopted; (b) give its opinion on the draft annual reports on implementation referred to in point 6; (c) propose, when appropriate, the necessary measure to ensure that the project achieves the objectives laid down for it; (d) ensure publicity for the project; (e) ensure that Community policies are respected, especially environment policy; (f) decide by agreement between the Commission and the Member State any additional responsibilities of the Committee. In general, the documents required for meetings of the Committee shall be available three weeks in advance. Reports 6. In accordance with Article 25 (4) of Regulation (EEC) No 4253/88, annual reports for each complete year of implementation and a final report shall be drawn up for the project which is the subject of this Decision. The first annual report on this project shall be submitted to the Commission by the authority responsible no later than 15 months after adoption of the Decision approving the project. The report shall contain the following information: - progress of the project, - details of any divergence from the implementation plan originally laid down, - an outline of the main problems encountered and the measures taken to solve them. On the basis of the information in the annual reports, the Commission and the Member State may, where necessary, revise the financing plan for the project and make adjustments to it. The final report, to be submitted six months after physical completion of the project, shall report on the work carried out and its conformity with the Decision approving the project and give an initial appraisal of the chances of achieving the results sought. Payment of the balance of Community assistance shall be subject to approval of the final report. Checks 7. Checks may be carried out in accordance with Article 23 (2) of Regulation (EEC) No 4253/88 by both the Member State and the Commission. The Member State and the Commission shall immediately exchange any relevant information concerning the results. 8. For a period of three years following the last payment in respect of the project, the authority responsible for implementation shall keep available for the Commission all the supporting documents regarding expenditure. 9. The Member State shall keep available for the Commission all appropriate national reports concerning the checks carried out. B. Assessment 10. An assessment of the project may be carried out during its implementation at the request of the Member State or on the initiative of the Commission in order to assess whether the project is progressing in accordance with the objectives originally laid down and to propose adjustments to take account of problems encountered during implementation. The Monitoring Committee shall take into account this evaluation. 11. An ex-post assessment of the impact of the project may be carried out by an assessor appointed by joint agreement between the Member State and the Commission once the project has been completed. ANNEX V INFORMATION AND PUBLICITY The Member State concerned should ensure that the general public are aware of the role played by the Community in financing the project. The following measures, inter alia, should be undertaken with this end in view: - panels of an appropriate size, to be agreed between the Member State and the Commission, shall mark the project. These panels should indicate that the project in question has been funded by the Cohesion Fund of the European Community at a rate of 85 %. Appropriate European Community identity symbols should be used on every panel, - the Member State concerned shall publicise the project using appropriate means, especially audio-visual means. Such publicity shall refer to the objectives and actions and to the benefits to the general public which will derive from the project, - the Member State concerned shall provide the public with brochures, leaflets and other types of information. They may use Community channels for the distribution of these brochures and leaflets, - from the outset, the Member State concerned shall ensure that there is transparent and open access to appropriate information requested by the public. With regard to environmental projects the provisions of Council Directive 90/313/EEC (1) have to be respected. The Member State concerned shall consult the Commission on what initiatives it proposes to take in this respect within two months after the adoption of the Decision. It shall also report annually to the Commission on the information and publicity measures undertaken. (1) OJ No L 158, 23. 6. 1990, p. 56. ANNEX VI OBSERVANCE OF THE TERMS AND CONDITIONS OF THE DECISION AND OF OTHER COMMUNITY POLICIES 1. The Member State and the beneficiaries shall ensure that Community finance is used for the purposes intended. 2. Where the Commission considers that for a given project, this requirement or other provisions of the Decision or of Community policies have not been or are not being complied with, it shall conduct suitable examination of the case in particular requesting that the Member State or other authorities designated by it to implement the project submit their comments within a specified period of time. Following this examination, the Commission may suspend payments of Community funds. In this case, it will notify the authority in the Member State responsible for implementation of the project. This letter of notification shall also state the action to be taken in respect of Community funds already paid out for the project. 3. For projects in respect of which the above steps have been taken, the current and the remaining payments shall be considered suspended totally or in part until the Commission is satisfied that the necessary remedial measures have been taken. 4. If this examination reveals finally that the proper terms and conditions of the Decision and of Community policy have not been complied with, and that corrective measures have not been taken by the Member State, the assistance shall be reduced or cancelled. Provisions concerning the recovery of funds unduly paid are set out in point 11 of Annex III.